— Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered November 20, 1981, convicting him of robbery in the first degree, and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought suppression of identification testimony.
Judgment affirmed.
The complaining witnesses, not knowing that the defendant was in custody, appeared at the precinct at the request of a police officer who knew nothing about a robbery having been committed but who had contacted the witnesses to tell them *605that their stolen car had been found. When the witnesses arrived at the precinct they inadvertently saw the defendant, whereupon they immediately identified him as one of the robbers. Thus, the identification by the complaining witnesses of the defendant occurred spontaneously and "was less likely to be induced by the suggestiveness generally associated with police-arranged showups” (People v Burton, 106 AD2d 652).
We have considered the defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them to be without merit. Gibbons, J. P., Thompson, Brown and Weinstein, JJ., concur.